Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 45-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that peripheral lymph node addressin (PNAd) is a tissue-specific endothelial antigen constitutively expressed on high endothelial venules and plays an important role in lymphocyte homing to inflamed lesions and in the pathogenesis of lymphoma. Thus, Applicant developed an antibody that specifically targets peripheral lymph node addressin (PNAd), MHA112. The MHA112 monoclonal antibody was shown to successfully block T cell homing to lymph nodes compared to MECA79, which did not reduce the number of transferred T cells in the axillary, inguinal, brachial, or mesenteric lymph nodes (Example 4). Further, MHA112-Taxol conjugate reduced tumor growth, fibrosis, and tumor-draining lymph node metastasis in a mouse model of breast cancer as well as increased survival time in a mouse model of either breast cancer or pancreatic cancer compared to either control (phosphate buffer saline treatment) or free Taxol group (Examples 7-9). 
The specification does not teach that the claimed anti-PNAd antibody MHA112 conjugated to a diagnostic or therapeutic agent can be used to diagnose, treat or delay progression of any type of autoimmune disorder nor diagnose/reduce metastasis of any type of malignancy, including those that do not express PNAd, commensurate in scope of the claims. 
	While the adhesive interaction between L-selectin on lymphocytes and PNAd expressed on high endothelial venules of lymph nodes can mediate the homing of lymphocytes to peripheral lymph nodes, it is unclear if the L-selectin/PNAd interaction is mechanistically involved in the pathogenesis of every autoimmune disorder or malignancy absent of evidence to the contrary provided by the prior art or working examples. The prior art has demonstrated that administration of the anti-PNAd antibody MECA-79 significantly blunts airway hyperresponsiveness induced by airway allergen challenge and inhibits leukocyte accumulation in bronchoalveolar lavage fluid in sheep, suggesting that disrupting the interaction between PNAd and L-selectin can ameliorate airway inflammation in asthma (Rosen et al, see entire document, in particular Abstract) (Rosen, Steven D et al. The American journal of pathology vol. 166,3 (2005): 935-44. doi:10.1016/S0002-9440(10)62313-9 of record). Further, an anti-PNAd antibody partially inhibits (~50%) B cell migration into pancreatic lymph nodes in nonobese diabetic mice, a process involved in mediating autoimmunity to β cell antigens and leading to the development of type I diabetes (Xu et al, see entire document) (Xu, Baohui, Rachel E. Cook, and Sara A. Michie. Journal of autoimmunity 35.2 (2010): 124-129, of record). However, apart from histological correlation in some cases, the functional role of the PNAd-mediated leukocyte recruitment in the pathogenesis of other types of autoimmune or inflammatory disorders such as rheumatoid arthritis or multiple sclerosis is unclear. Thus, the claimed anti-PNAd antibody may not be therapeutically beneficial in the treatment of conditions in which the interaction of L-selectin on lymphocytes and PNAd is not a direct cause, at least in part, but merely an effect of a disease or disorder. Further, if PNAd itself is not expressed in an autoimmune disease or disorder, an anti-PNAd antibody conjugated to a diagnostic or therapeutic agent would not be capable of diagnosing or treating the autoimmune disease or disorder. Therefore, if PNAd is not expressed as an effect of an autoimmune disease or disorder or if PNAd expression is not an underlying cause of an autoimmune disease or disorder, artisans would not reasonably expect the claimed anti-PNAd antibodies conjugated to a diagnostic or therapeutic agent to be able to diagnose or treat said autoimmune disease or disorder.  Additionally, it is unclear if PNAd is expressed in all types of cancers such that the claimed antibody conjugates thereof would be effective in diagnosing, treating, or delivering therapeutic agents to malignancies that do not express PNAd. Lastly, it is unclear if PNAd is expressed in all lymphoid tissues or at chronic sites of inflammation in subjects in need thereof such that the anti-PNAd antibody of the claimed invention can be effectively deliver either a diagnostic or therapeutic agent to said lymphoid tissues or chronic sites of inflammation.  Thus artisans would need to engage in additional unpredictable basic science research and experimentation to identify the full scope of subjects in need thereof, including those having an autoimmune disorder or malignancy, that would reasonably receive benefit, and thus be effectively treated, by the claimed methods.
Therefore, the specification is not enabling for either diagnosing or treating any and every autoimmune disease, chronic inflammatory condition, or malignancy with the claimed anti-PNAd antibody conjugates expect for those diseases or disorders in which PNAd-mediated leukocyte recruitment is an underlying cause, at least in part, and not just an effect of the disease or disorder or in which PNAd is expression is an effect of the disease or disorder. It would require undue trial and error experimentation to identify subjects in need thereof that would reasonably receive benefit, and thus be treated, by the anti-PNAd antibody conjugates of claimed methods.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 64, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 55, 64, and 72 recite the broad recitations “a checkpoint inhibitor, an anti-inflammatory agent, a chemotherapeutic agent, an antimetabolite, an alkylating agent, an anthracycline, an antibiotic, and an anti-mitotic agent”, and the claim also recites “Tacrolimus, mycophenolate mofetil, cyclosporine, sirolimus, fingolimod, myriocin, cyclophosphamide, a corticosteroid, rapamycin, mycophenolate mofetil, an anti-CD3 antibody, an anti-CD25 antibody, an anti-IL6 antibody, an anti-CDLA-4 antibody, adalimumab, and an anti-CD52 antibody” which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43, 45-55, 57-64, and 66-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11028176B2 in view of Abdi (US20160331843A1) and Butcher et al. (US5538724A), hereinafter Butcher. 
The issued claims recite an anti-peripheral lymph node addressin (PNAd) antibody or antigen-binding fragment comprising the VH CDRs of SEQ ID NOs: 3, 4, and 5 the VL CDRs of SEQ ID NOs: 8, 9, and 10 (issued claim 1), wherein the anti-PNAd antibody or antigen-binding fragment is conjugated to an imaging agent, a cytotoxic agent, or an immunosuppressive or immunoregulatory drug via a polyethylene glycol linker (issued claims 16 – 19) as well as pharmaceutical compositions comprising such antibodies and antibody drug conjugates (claims 23 and 24). Given that pharmaceutical compositions are recited in the issued claims, the anti-PNAd antibodies and antibody-drug conjugates are intended to be administered to a subject in need thereof.
The issued claims do not specifically recite a method of diagnosing, treating, or delaying progression of an autoimmune disorder or malignancy comprising administering the anti-PNAd antibody or antigen-binding fragment. 
However, Abdi discloses methods of preventing, treating or delaying progression of an autoimmune disease such as type I diabetes or rheumatoid arthritis, reducing metastasis of a PNAd-expressing malignancy such as lymphoma, or treating lymphocyte-mediated inflammation in a subject comprising administering a therapeutically effective amount of a composition having one or more drug-containing polymeric particles each covalently attached to an antibody that binds to peripheral lymph node addresssin (PNAd), such as MECA-79, wherein the subject is human (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0022-0024, and Para. 0030). Methods of delivering immunosuppressive or immunoregulatory drugs to lymphoid tissues and sites of chronic inflammation where T-cell activation and T-cell mediated injury occur are also disclosed (Para. 0026). The drug-containing polymeric particles are conjugated to the antibody via a polyethylene glycol linker (Para. 0099-0102). The immunosuppressive or immunoregulatory drugs that can be incorporated into the drug-containing particles include cyclosporin A, rapamycin, tacrolimus, mycophenolate mofetil, cyclosporine, sirolimus, fingolimod, myriocin, and monoclonal antibodies such as anti-CD3 antibody, anti-CD25 antibody, anti-IL6 antibody, CTLA-4-Ig, or adalimumab (Para. 0054-0056). 
Butcher further discloses methods of targeting diagnostic reagents (radiologic, nuclear magnetic resonance or other imaging reagents) to specific tissues or organs by covalently linking the reagents to antibodies against tissue-specific endothelial cell ligands such as peripheral lymph node addresssin (PNAd) to facilitate the diagnosis of vascular abnormalities or the evaluation of the vascularization of malignancies (see entire document, in particular, Abstract, Description of the Specific Embodiments, Claims, and Column 4, Ln. 41-67). 
It would have been obvious to one of ordinary skill in the art to administer the anti-PNAd antibody and conjugates of the issued claims to a subject in need thereof using the methods of Abdi. One of ordinary skill in the art would have been motivated to do so in order to treat or delay the progression of an autoimmune disorder or malignancy in a subject. Further, artisans would be motivated to conjugate the anti-PNAd antibody of the issued patent with a detectable label in order to diagnose, for example, PNAd-expressing malignancies and other types of diseases or disorders such as autoimmune diseases. Therefore, one of ordinary skill in the art would expect that the methods of Abdi can be used to effectively treat an autoimmune disorder or malignancy in a subject comprising administering the anti-PNAd antibody and conjugates thereof recited by the issued claims. 

Claims 56 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11028176B2 in view of Abdi and Butcher, as applied to claims 43, 45-55, 57-64, 66-74 above, and further in view of Markman et al (Mekhail, Tarek M, and Maurie Markman. Expert opinion on pharmacotherapy vol. 3,6 (2002): 755-66. doi:10.1517/14656566.3.6.755), hereinafter Markman. 
The teachings of the issued claims in view of Abdi and Butcher have been discussed above and differ from the instantly claimed invention in that it is not taught that the anti-PNAd antibody is conjugated to Taxol as the therapeutic agent. 
However, Markman teaches that the chemotherapeutic taxane paclitaxel that has activity against a broad band of tumor types, including breast, ovarian, lung, head and neck cancers as well as malignancies that are refractory to conventional chemotherapy, including previously-treated lymphoma and small cell lung cancers and esophageal, gastric endometrial, bladder and germ cell tumors. Unlike other antimicrotubular targeting agents, such as vinca alkaloids, which induce the disassembly of microtubules, paclitaxel promotes the polymerisation of tubulin. The microtubules formed in the presence of paclitaxel are extraordinarily stable and dysfunctional, thereby causing the death of the cell by disrupting the normal microtubule dynamics required for cell division and interphase processes.
It would have been obvious to one of ordinary skill in the art to use paclitaxel (i.e. Taxol) as the therapeutic agent conjugated to the anti-PNAd antibody of the issued patent. One of ordinary skill in the art would have been motivated to do so because paclitaxel (Taxol) is effective against a broad range of tumor types, including breast, ovarian, lung, head and neck cancers as well as malignancies that are refractory to conventional chemotherapy. Therefore, one of ordinary skill in the art would expect that the anti-PNAd antibody of the issued patent conjugated to paclitaxel (Taxol) to be effective in treating or reducing metastasis of a malignancy in a subject. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644